United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, HUMAN RESOURCE
ACTIVITY, Fort Belvoir, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-352
Issued: September 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 30, 2010 appellant filed a timely appeal from an August 16, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for
disability compensation and November 2, 2010 decision denying her request for a review of the
written record. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she was
disabled from April 19 to 30, 2010 as a result of her accepted left wrist and emotional conditions;
and (2) whether OWCP properly denied appellant’s request for a review of the written record
under 5 U.S.C. § 8124(b) as untimely.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 22, 2009 appellant, then a 52-year-old human resource specialist, filed a
traumatic injury claim alleging that on July 20, 2009 she sustained a wrist injury, stress, and
trauma due to an employee grabbing and pulling her wrist to prevent her from leaving a room. A
witness stated that appellant’s wrist was swollen and bruised. Appellant stopped work on
July 20, 2009. OWCP accepted appellant’s claim for left wrist sprain and adjustment disorder
with mixed disturbance of emotions.
Appellant received disability compensation for the periods September 4, 2009 to
April 16, 2010 and May 31 to November 20, 2010. On October 24, 2010 appellant was placed
on the periodic rolls.
On June 2, 2010 OWCP received appellant’s claim for disability compensation for the
period April 19 to 30, 2010 along with various medical records. A leave analysis sheet for the
claimed period revealed that appellant used one hour of leave without pay (LWOP) on April 19,
three hours of LWOP on April 27, 2010 three and a half hours of LWOP on April 26, 2010 four
hours of LWOP on April 21 and 22, 2010 five hours of LWOP on April 20, 2010 and eight hours
of LWOP on April 28, 29 and 30, 2010. In an April 22, 2010 work excuse slip, Dr. Sulaiha
Mastan, a clinical psychologist, confirmed that appellant received medical treatment on that date.
On June 17, 2010 OWCP informed appellant that it received her claim for compensation
and requested that she provide additional medical evidence supporting that she was disabled as a
result of the July 20, 2009 employment injury. Appellant did not respond.
By decision dated August 16, 2010, OWCP denied appellant’s claim of disability for the
period April 19 to 30, 2010 finding insufficient medical evidence.
On October 15, 2010 appellant requested a review of the written record and submitted
additional medical evidence.2
In a decision dated November 2, 2010, an OWCP hearing representative denied
appellant’s request for review of the written record on the grounds that it was untimely filed. It
was determined that her claim could equally be addressed by requesting reconsideration and
submitting evidence not previously considered.

2

In an August 19, 2010 work excuse slip, Dr. Sofia R. Rizwan, a Board-certified psychiatrist and neurologist,
excused appellant for any absences during the period April 19 to 30, 2010 due to ongoing work-related stress caused
by a July 20, 2009 employment injury. In a September 8, 2010 report, Dr. Rizwan noted that she had been treating
appellant for emotional stress related to the July 20, 2009 employment incident and diagnosed adjustment disorder.
She also submitted a work excuse slip stating that appellant was under her care for emotional stress related to a
July 20, 2009 employment injury. Dr. Rizwan stated that appellant continued to demonstrate fear at work and felt
unsafe at work, cried, and got emotional, especially when in close proximity to the people who caused the injury.
Appellant also resubmitted the July 22, 2009 radiology report.

2

LEGAL PRECEDENT -- ISSUE 1
The term disability as used in FECA means the incapacity because of an employment
injury to earn wages that the employee was receiving at the time of injury.3 Disability is thus,
not synonymous with physical impairment, which may or may not result in an incapacity to earn
wages.4 For each period of disability claimed, the employee has the burden of establishing that
he or she was disabled for work as a result of the accepted employment injury.5 Whether a
particular injury causes an employee to be disabled for employment is a medical issue which
must be proved by a preponderance of the reliable, probative and substantial medical evidence.6
Findings on examination are generally needed to support a physician’s opinion that an employee
is disabled for work.7 The Board will not require OWCP to pay compensation for disability in
the absence of any medical evidence addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.8
The Board has held that according to section 8103, payment of expenses incidental to the
securing of medical services encompasses payment for loss of wages incurred while obtaining
medical services.9 An employee is entitled to disability compensation for loss of wages
incidental to treatment for an employment injury.10
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s traumatic injury claim for a left wrist and emotional
condition and awarded disability compensation for the periods September 4, 2009 to April 16,
2010 and May 31 to November 20, 2010. Appellant also requested disability compensation for
the period April 19 to 30, 2010 and submitted medical evidence to support her claim.
The Board finds that the evidence establishes that appellant received medical treatment
for her work-related injury on April 22, 2010 and is entitled to a total of four hours of
compensation for this date.11 The record supports that appellant received treatment for her
accepted emotional condition on April 22, 2010 by Dr. Mastan, an attending clinical
3

20 C.F.R. § 10.5(f); Paul E. Thams, 56 ECAB 503 (2005).

4

See Fred Foster, 1 ECAB 21 (1947).

5

Sandra D. Pruitt, 57 ECAB 126 (2005); Dennis J. Balogh, 52 ECAB 232 (2001).

6

G.T., 59 ECAB 447 (2008); Gary J. Watling, 52 ECAB 278 (2001).

7

See S.F., 59 ECAB 525 (2008); Fereidoon Kharabi, 52 ECAB 291 (2001).

8

Amelia S. Jefferson, 57 ECAB 183 (2005); see William A. Archer, 55 ECAB 674 (2004).

9

5 U.S.C. § 8103.

10

Daniel Hollars, 51 ECAB 355 (2000); Antonio Mestres, 48 ECAB 139 (1996); Federal (FECA) Procedure
Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.16(a) (December 1995).
11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8
(November 1998) (provides that, in general, no more than four hours of compensation or continuation of pay should
be allowed for routine medical appointments).

3

psychologist.12 This is the only medical evidence addressing her claim of disability from
April 19 to 30, 2010. Dr. Mastan, however, did not provide any opinion finding appellant
disabled on other dates during the claimed period or any medical rationale explaining why
appellant was unable to perform her employment duties. This evidence is insufficient to
establish that appellant was otherwise disabled during the claimed period as a result of her
accepted July 20, 2009 employment injuries.13
On appeal, appellant states that she overlooked her claim for compensation during this
period and pointed out that she had timely submitted all medical documentation requested by
OWCP. The Board notes that appellant submitted additional evidence following the August 16,
2010 merit decision. The Board, however, may not consider new evidence for the first time on
appeal which was not before OWCP at the time it issued its final decision. 20 C.F.R. § 501.2(c).
As the medical reports were not part of the record considered by OWCP in its August 16, 2010
decision, the Board may not consider this evidence for the first time on appeal.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that a claimant for compensation who is not
satisfied with a decision of the Secretary is entitled, on request made within 30 days after the
date of the issuance of the decision and before review under section 8128(a), to a hearing on his
claim before a representative of the Secretary.14
OWCP regulations further provide that a claimant can choose between two types of
hearings: an oral hearing or a review of the written record.15 The hearing request must be sent
within 30 days (as determined by postmark or other carrier’s date marking) of the date of the
decision for which a hearing is sought.16 OWCP has discretion, however, or grant or deny a
request that is made after this 30-day period.17 In such a case, it will determine whether to grant
a discretionary hearing and, if not, will so advise the claimant with reasons.18
ANALYSIS -- ISSUE 2
Appellant had 30 calendar days from OWCP’s August 16, 2010 decision to request a
review of the written record. Because her request was postmarked October 15, 2010, her request
was untimely.19 As section 8124(b)(1) is unequivocal on the time limitation for requesting a
12

See Daniel Hollars, 51 ECAB 355 (2000); see also C.F., Docket No. 07-1567 (issued January 17, 2008).

13

See J.C., Docket No. 10-1694 (issued May 23, 2011); T.P., Docket No. 08-975 (issued April 1, 2011).

14

5 U.S.C. § 8124(b)(1).

15

20 C.F.R. § 10.615.

16

Id. at § 10.616(a).

17

G.W., Docket No. 10-782 (issued April 23, 2010). See also Herbert C. Holley, 33 ECAB 140 (1981).

18

Id. See also Rudolph Bermann, 26 ECAB 354 (1975).

19

OWCP regulations and the procedure manual provide that the timeliness of a request for a hearing is
determined on the basis of the postmark of the envelope containing the request. 20 C.F.R. § 10.616(a); Federal
(FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.4(a)
(June 1997).

4

hearing, appellant was not entitled to a review of the written record as a matter of right.
Exercising its discretion to grant or deny a review of the written record, OWCP denied her
request finding that she could equally well address any issues in her case by requesting
reconsideration. Because reconsideration exists as an alternative appeal right to address the
issues raised by OWCP’s August 16, 2010 decision, the Board finds that it did not abuse its
discretion in denying appellant’s untimely request for a review of the written record.20
CONCLUSION
The Board finds that appellant has established entitlement to compensation for medical
treatment on April 22, 2010, but has not otherwise established that she was disabled from
April 19 to 30, 2010 as a result of her accepted left wrist and emotional conditions. The Board
also finds that OWCP properly denied appellant’s request for a review of the written record as
untimely.
ORDER
IT IS HEREBY ORDERED THAT the November 2 and August 16, 2010 decisions of
the Office of Workers’ Compensation Programs are affirmed, as modified.
Issued: September 20, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

20

Gerard F. Workinger, 56 ECAB 259 (2005).

5

